Case 3:16-cv-02435-BRM-DEA Document 343 Filed 08/07/20 Page 1 of 3 PageID: 6600




         Georgette Castner                       LibertyView                       Direct Dial:        856 488-7794
         Admitted in New Jersey & Pennsylvania   457 Haddonfield Road, Suite 600   Fax:                856-488-7720
                                                 Cherry Hill, NJ 08002-2220        Email:       gcastner@mmwr.com
                                                 Tel: 856-488-7700



                                                   August 7, 2020


 VIA ECF

 Hon. Douglas E. Arpert
 United States Magistrate Judge
 Clarkson S. Fisher Building & U.S. Courthouse
 Room 6000
 402 East State Street
 Trenton, NJ 08608

        Re:       Lawson, et al. v. Praxair, Inc., et al.
                  Civil Action No. 3:16-cv-02435-BRM-DEA

 Dear Judge Arpert:

        As you know, we represent Defendants/Third-Party Plaintiffs Praxair, Inc., Praxair
 Distribution, Inc. and Praxair Distribution Mid-Atlantic LLC d/b/a GTS-Welco (collectively,
 “Praxair”) in the above-referenced matter. During the status conference call with Your Honor on
 July 28, 2020, Your Honor instructed the parties to submit a joint proposed Case Management
 Order by August 7, 2020. Accordingly, the parties submit the following proposed discovery end
 dates:

        Praxair’s Position

         As discussed during the status conference call, Praxair is scheduled to take the deposition
 of UMCPP’s 30(b)(6) witness, Barbara Yost on August 12, 2020, and the deposition of
 UMCPP’s fact witness, Joe Leone on September 15, 2020. As Praxair has previously advised
 the parties and the Court, Praxair will be in a better position to determine what additional
 depositions are needed of the hospital once UMCPP’s 30(b)(6) deposition and the deposition of
 Mr. Leone are completed. As Praxair’s prior letters to the Court outline, it is possible that
 Praxair may need to take ten (10) additional depositions of UMCPP’s witnesses. ECF No.
 309. Accordingly, Praxair is requesting an additional 60 days following Mr. Leone’s September
 15th deposition to complete any remaining depositions of UMCPP’s witnesses. Based on
 Plaintiffs’ position that no further extensions be granted beyond the 60 days, Praxair will begin




 5291994v1
   Case 3:16-cv-02435-BRM-DEA Document 343 Filed 08/07/20 Page 2 of 3 PageID: 6601
Montgomery McCracken Walker & Rhoads LLP

 Hon. Douglas E. Arpert
 United States Magistrate Judge
 August 7, 2020
 Page 2


      working with UMCPP’s counsel to schedule the remaining witnesses with the understanding that
      the depositions can be cancelled should Praxair elect not to proceed with them or that an
      additional short extension of time may be necessary based on the availability of the
      witnesses. As such, Praxair proposes the following Case Management Deadlines:

                  •   Fact discovery: November 15, 2020
                  •   Plaintiffs’ expert disclosures and reports: January 15, 2021
                  •   Defendants’ expert disclosures and reports: February 15, 2021
                  •   Third Party Defendants’ expert disclosures and reports: March 15, 2021
                  •   Expert depositions: May 15, 2021

             Plaintiffs’ Position

              As the Court knows, discovery in this matter is already protracted having started over
      four (4) years ago. While Plaintiffs acknowledge that additional time is needed to complete fact
      discovery, Plaintiffs’ seek to keep any further delays minimal and request that the remaining fact
      discovery be completed by November 15, 2020. Plaintiffs agree with the remaining deadlines set
      forth by the Praxair Defendants in this joint letter.

              However, the UMCPP fact witnesses that the Praxair Defendants refer to in this letter by
      name, and the ten additional UMCPP witnesses, Praxair claim they need to depose were
      identified by Praxair in a joint letter to the court on October 25, 2019, over nine months (9) ago.
      These are depositions that Praxair could have taken at some point since October 2019 or at a
      minimum sought court intervention to compel. No additional time beyond November 15, 2020 is
      required for the depositions of these witnesses. Unless extraordinary circumstances arise,
      Plaintiffs are requesting that no further fact discovery extensions be granted beyond November
      15, 2020, in this case.

             Western’s Position

              The Western Defendants (“Western”) previously advised the Court in the parties’ joint
      letter submission of April 22, 2020 that it independently intended to depose three witnesses
      employed by UMCPP at the time of the April 2014 incident. They are Dee Balasingham (nurse
      present in patient room); Jennifer Hollander (Director, Patient Care Services); and Lopa Patel –
      (Clinical Educator and GetWell System Manager). As stated during the June 2020 status
      conference, following the deposition of Ms. Yost and Mr. Leone, Western anticipates it will be
      able to better assess the need to conduct depositions of three aforementioned witnesses.
              Western has also consented to three successive 14-day extensions of time to subpoena
      respondent ECRI Institute, most recently on July 29, 2020. As of that date, Western received a
      privilege log from UMCPP representing a portion of the responsive documents sourced from




      5291994v1
   Case 3:16-cv-02435-BRM-DEA Document 343 Filed 08/07/20 Page 3 of 3 PageID: 6602
Montgomery McCracken Walker & Rhoads LLP

 Hon. Douglas E. Arpert
 United States Magistrate Judge
 August 7, 2020
 Page 3


      ECRI. Subject to the orders of the Court on relevant privileges, Western intends to pursue
      compliance with its subpoena to ECRI.
              As to the Case Management Deadlines, Western joins in proposing the same dates as set
      forth by Praxair herein.
             UMCPPs Position

              UMCPP still must conduct the deposition of Joel Todaro, which we began on August 4,
      as scheduled, but had to suspend due to the storm (Hurricane Isaias), Ken Zusi (scheduled for
      August 19), Martin Frith and Michael Skrjanc (one of Praxair’s 30(b)(6) witnesses). After
      completing those depositions, UMCPP may want to conduct the depositions of Don Recchio and
      Joe Honeck, both of which were previously noticed. In addition, after the completion of the
      already scheduled depositions, in particular the 30(b)(6) witnesses, there may be additional
      witnesses that UMCPP may want to depose. As a result, UMCPP does not object to the dates
      proposed by Praxair’s counsel except that the November 15, 2020 deadline for fact discovery
      should not be a firm date, because the numerous additional depositions that Praxair states it may
      seek to conduct (which UMCPP may oppose) could be a challenge to complete by that time.

             UMCPP respectfully suggests that the proposed fact discovery deadline of November 15,
      2020, be put in place with the understanding that an additional 30 days may be required.

             Thank you for your consideration.

                                                  Respectfully,

                                                  s/Georgette Castner

                                                  Georgette Castner


      cc:    All Counsel of Record (via ECF)




      5291994v1
